Citation Nr: 1206763	
Decision Date: 02/24/12    Archive Date: 03/09/12

DOCKET NO. 10-01 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.



REPRESENTATION

Appellant represented by:	Michael A. Leonard, Attorney 


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran had active service from November 1999 to May 2003, as well as subsequent service with the Air National Guard and with the Coast Guard from October 2005 until March 2006.  He died in June 2007.  The appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied service connection for cause of death. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of the appellant's appeal has been obtained. 

2. The Veteran's death certificate shows that he died on June [redacted], 2007, and the immediate cause of death was listed as coronary artery thrombosis with an underlying cause being atherosclerotic cardiovascular disease. 

3. At the time of the Veteran's death, the Veteran was not service-connected for any disabilities. 

4. The Veteran's cause of death has been shown to have likely manifested during his military service.   

CONCLUSION OF LAW

Resolving reasonable doubt in favor of the appellant, the requirements for service connection for the cause of the Veteran's death have been met. 38 U.S.C.A. §§ 1110, 1131, 1310 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.300, 3.303, 3.307, 3.309, 3.311, 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

During the pendency of the appeal, the United States Court of Appeals for Veterans Claims (Court) held in Hupp v. Nicholson, 21 Vet. App. 342   (2007), that additional notice requirements apply in the context of a claim for Dependency Indemnity and Compensation (DIC) benefits based on service connection for the cause of death.  In particular, notice should include: (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and, (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected. 

In the decision below, the Board has granted the appellant's claim for service connection for the cause of the Veteran's death, and therefore, the benefit sought on appeal has been granted in full. Accordingly, regardless of whether the notice and assistance requirements have been met in this case, no harm or prejudice to the appellant has resulted. See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92. 


Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131. That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

The death of a veteran will be considered as having been due to a service-connected disability where the evidence establishes that such disability was either the principal or contributory cause of death. 38 C.F.R. § 3.312(a). A principal cause of death is one which, singularly or jointly with some other condition, was the immediate or underlying cause of death, or was etiologically related thereto. 38 C.F.R. § 3.312(b). A contributory cause of death is one which contributes substantially or materially to death, or aided or lent assistance to the production of death. 38 C.F.R. § 3.312(c). Service-connected disabilities or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there was resulting debilitating effects and general impairment of health to the extent that would render the person less capable of resisting the effects of either disease or injury primarily causing death. 38 C.F.R. § 3.312(c)(3). There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of co-existing conditions, but, even in such cases, there is for consideration whether there may be reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death. 38 C.F.R. § 3.312(c)(4). 

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that service connection for the cause of the Veteran's death is warranted.  A certificate of death indicates that the Veteran died in June 2007.  The immediate cause of death was listed as coronary artery thrombosis with the underlying cause being atherosclerotic cardiovascular disease. 

The Veteran's service treatment records show that he occasionally made complaints of and received treatment for right side pain.  In this regard, he was seen in March 2003 for a medical assessment at which time he reported that he had been treated for right side pains.  In his October 2005 pre-training examination for the Coast Guard, the Veteran also complained of anxiety in conjunction with his right side chest pain.  He further reported right side pain since 2004.  However, his service treatment records do not document any findings regarding coronary artery thrombosis, atherosclerotic cardiovascular disease, or coronary artery disease.

At the time of the Veteran's death, service connection had not been established for any disabilities, including coronary artery thrombosis, atherosclerotic cardiovascular disease, or coronary artery disease. In fact, the Veteran does not appear to have been treated for or diagnosed with any those disorders during his lifetime. 

In a June 2007 autopsy examination report, Dr. C.G. (initials used to protect the Veteran's privacy) noted that the Veteran had reported chest pain and collapsed. She also indicated that the autopsy findings included severe coronary artery atherosclerosis associated with an acute thrombus occluding the right coronary artery. 

In addition, Dr. C.G. provided a letter dated in October 2007.  She reported that the Veteran had severe two vessel atherosclerotic coronary artery disease and an acute thrombus completely occluding one of the severely affected arteries.  She indicated that the disease caused his death by interfering with the blood supply to his heart muscle and causing an irregular heartbeat.  She also stated that the Veteran's severe, longstanding atherosclerotic disease was the underlying factor precipitating the acute event.  Significantly, Dr. C.G. commented that atherosclerotic disease is a slowly progressive disease that gradually worsens with time. Given the severity of his disease, she believed that the Veteran most likely had severe atherosclerotic disease for many years prior to his death.  She further noted that the Veteran had several risk factors for atherosclerotic disease, including mild hypertension, tobacco use, and a family history of coronary artery disease.  In addition, Dr. C.G. opined that the Veteran's in-service episodes of right side pain may have represented an atypical presentation of pain from the Veteran's undiagnosed ischemic heart disease.

The Veteran's claims file was also reviewed by a VA physician in June 2008.  The physician found no evidence of hypertension or heart disease before the Veteran's death. It was also noted that the Veteran had been overweight and smoked.  However, the examiner did not opine as to the likelihood that the Veteran's death may have been related to his military service, to include whether his cardiovascular disease may have begun in service and gone undetected.  

Another medical examiner, Dr. J.D.B., also provided a medical opinion after reportedly reviewing the Veteran's medical records.  Dr. J.D.B. concluded with a reasonable degree of medical certainty that the Veteran had some degree of the coronary artery disease during his period of service from November 1999 until May 2003. In so doing, Dr. J.D.B. commented that the degree of the Veteran's disease at his early age was unusual and related to a combination of acquired and intrinsic risk factors, including life style choices and genetic predisposition.  He also explained that it was extraordinarily unlikely, to the point of impossibility, that the Veteran did not have the disease while in service and that it was more likely than not that the disease progressed in service. 
 
The Board notes that both Dr. C.G. and Dr. J.D.B. opined that it was likely that the Veteran had coronary artery disease in service that caused his eventual death in June 2007.  They based their opinions on medical records and pathological findings, including the extent of coronary artery disease present at the time of the Veteran's death.

The only negative evidence weighing against the appellant's claim is the June 2008 VA medical opinion.  However, the Board finds that opinion to be inadequate.  The examiner noted that there was no evidence of any cardiovascular disorder in service and that there were other risk factors; however, he did not specifically provide an etiological opinion.  Moreover, he did not did not address the question of whether the Veteran could have had such a disorder in service that went undetected. 

Based on the foregoing, there is at least an approximate balance of positive and negative evidence regarding the issue at hand.  The Board also observes that the Court has cautioned against seeking an additional medical opinion where favorable evidence in the record is unrefuted.  The Court specifically indicated that it would not be permissible to undertake further development if the purpose was to obtain evidence against an appellant's claim. See Mariano v. Principi, 17 Vet. App. 305, 312 (2003). 

Based on the foregoing, the Board finds that there is reasonable doubt as to whether the Veteran's death was the result of a long-standing coronary artery disease that was present in service.  To the extent that there is any reasonable doubt, that doubt will be resolved in the claimant's favor.  Accordingly, the Board concludes that service connection for the cause of the Veteran's death is warranted.


ORDER

Subject to the provisions governing the award of monetary benefits, service connection for the cause of the Veteran's death is granted. 




____________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals
 



Department of Veterans Affairs


